Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 1/6/2022 is acknowledged.
	Claims 22-42 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
(New Objection) Claims 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
The terminal disclaimer filed on 10/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9867876, 9801934 and 10675341 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

(Prior Rejection Maintained) Claims 22, 28-34 and 37-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson et al. (US PGPub 2008/0299152) in view of Morbidity and Mortality Weekly Report, March 4th, 2011.
The claimed invention is drawn to a method of eliciting protective immunity against Norovirus in a human comprising administering parenterally to the human no more than a single dose of a vaccine composition comprising a genogroup I Norovirus virus-like particle (VLP) and a genogroup II Norovirus VLP.  The composition requires that the genogroup I and II VLPs are present in different amounts.
The Norovirus VLPs are monovalent or multivalent.
The composition further comprises an adjuvant, such as a MPL or aluminum hydroxide.
The claimed method is able to induce at least 6-fold increase in Norovirus-specific serum antibody titer compared to the titer in the human prior to the administration and the Norovirus-specific antibody titer is induced within 7 days of administration of the single dose of the composition while also conferring protection from one or more symptoms of Norovirus infection.

Richardson et al. teach in vivo administration norovirus VLP compositions and they also teach the generation of a norovirus VLP composition that comprises more than one genogroup/genotype of monovalent norovirus VLP. [see abstract and paragraphs 8, 34 and 40] Routes of administration include intramuscular and intravenous [see paragraph 12]; with the host to receive such a VLP composition being a human/patient with dry or liquid forms of the VLP composition being used, preferably liquid if intramuscular route is employed. [see paragraphs 65-66]  One dosage range taught by Richardson et al. is about 1ug to about 100mg per dose, such as 10ug or 25ug of VLP. [see paragraphs 8, 72 and 18]  It is further taught that a combination of two norovirus VLPs, each at a mass of 25ug, can formulated for in vivo administrations, [see Example 12] Specific examples of the different monovalent norovirus VLPs a genogroup I and genogroup II, more specifically genotype 1.1 (Norwalk) and genotype II.4 (Houston), [see paragraph 40 and example 11] In addition the norovirus antigens used can be derived from consensus sequences of genogroup I or II. [see paragraph 8] Richardson et al. further teach the formulation of Norovirus genogroup antigens with adjuvant and a buffer, [see paragraph 65] At least one adjuvant can be formulated with the norovirus VLPs, such as MPL and Alum, [see paragraphs 52, 53 and 59] Richardson et al. also teach the use of salts, such as calcium, zinc or iron salts or Aluminum hydroxide. [see paragraph 52]
While Richardson et al. teach the formulating of their Norovirus antigen compositions with different antigen amounts, particularly in paragraph 71, they state that antigen amounts employed are to optimized in order to achieve a robust immune response without significant adverse side effects. In view of this approach, the amount of antigen will vary depending on the specific antigen, route of administration, and adjuvants used. Paragraph 72 (as summarized above), states that each dose of Norovirus antigen will comprise about 1 ug to 10 mg.  This same paragraph also teaches the adaptation of the dose based on immunological activity in the patient, body weight or surface areas of the patient to be treated.  Through this optimization of antigen dosage, one or ordinary skill in the art would expect antibody titers to be present and several fold higher and increased within 7 days in a human compared to a human that has not been exposed to the claimed composition.  This elicited humoral immune response would thereby confer protection against at least one symptom associated with Norovirus infection.

Furthermore, the Morbidity and Mortality Weekly Report (MMWR) for March 4th, 2011, provided updated Norovirus outbreak data which revealed that genogroup II noroviruses were responsible for most viral gastroenteritis outbreaks worldwide and that VP1 sequence changes have contributed to the evasion of immunity in the human population, [see abridging paragraph on pages 2-3]
It would have been obvious to one of ordinary skill in the art to modify the method taught by Richardson et al. in order to administer a composition comprising genogroup I and genogroup II Norovirus VLPs at different amounts, thereby eliciting a protective immune response against Norovirus in humans. One would have been motivated to do so, given the suggestion by Richardson et al. that when administering to a patient, the amount of norovirus antigen to be used is to be adjusted to achieve a robust immune response without significant adverse side effects and that each dose of Norovirus antigen will comprise about 1 ug to 10 mg for each Norovirus antigen in the formulation.  There would have been a reasonable expectation of success, given the knowledge that Genogroup II noroviruses were considered to be predominantly responsible for viral gastrointestinal infections, as taught by MMWR, thereby suggesting that Genogroup II norovirus antigen amounts in the compositions of Richardson et al. should be increased and also given the knowledge that optimization of “result-effective variables” (i.e., norovirus antigen amounts) is rendered obvious based on the teachings of Richardson et al. and MPEP 2144.05 (II) (B). Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to arguments:
Applicant’s arguments have been considered in full, however, they are not persuasive:
However, since the above rejection is raised against the invention of claims 22, 28-34 and 37-41, the claimed method does read on administering different amounts of Genogroup I and II Norovirus VLPs (see claim 28).  Therefore, the teachings of Richardson et al. (as summarized above) found in paragraphs 71 and 72 provide sufficient teachings and motivation to one of ordinary skill in the art to adjust the dosage of Norovirus in order to arrive at a therapeutically effective dose.  Said dose administration should be sufficient to “effect a beneficial therapeutic response in the patient over time, or to induce the production of antigen-specific antibodies”. [see paragraph 71]
[Methods of Stimulating an Immune Response 
[0071] The amount of antigen in each antigenic or vaccine formulation dose is selected as an amount which induces a robust immune response without significant, adverse side effects. Such amount will vary depending upon which specific antigen(s) is employed, route of administration, and adjuvants used. In general, the dose administered to a patient, in the context of the present invention should be sufficient to effect a beneficial therapeutic response in the patient over time, or to induce the production of antigen-specific antibodies. Thus, the composition is administered to a patient in an amount sufficient to elicit an immune response to the specific antigens and/or to alleviate, reduce, or cure symptoms and/or complications from the disease or infection. An amount adequate to accomplish this is defined as a "therapeutically effective dose." 
[0072] For a substantially pure form of the Norovirus antigen, it is expected that each dose will comprise about 1 ug to 10 mg, preferably about 2-50 ug for each Norovirus antigen in the formulation. In a typical immunization regime employing the antigenic preparations of the present invention, the formulations may be administered in several doses (e.g. 1-4), each dose containing 1-100 ug of each antigen. The dose will be determined by the immunological activity the composition produced and the condition of the patient, as well as the body weight or surface areas of the patient to be treated. The size of the dose also will be determined by the existence, nature, and extent of any adverse side effects that may accompany the administration of a particular composition in a particular patient. ]
In view of the above, the combined teachings of Richardson et al. and MMWR render obvious the instant invention.

(Prior Rejection Maintained) Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson et al. and MMWR as applied to claims 22, 28-34 and 37-42 above, and further in view of Oleske et al. (US Pat. 6,165,502) and Yolkin et al. (U.S. Pat. 6,251,687).
The composition comprises a buffer, such as L-histidine.

However, Richardson et al. and MMWR do not teach the use of a buffer with L-Histidine.

Oleske et al. teach the suspension of Sendai virus in TES buffer which comprises 2mM of L-histidine. [see column 8, lines 1-10]

Volkin et al. (U.S. Pat. 6,251,678) teach the use of buffers containing L-histidine or imidazole to improved storage stability of HPV VLPs + aluminum adjuvant as these buffers controlled pH better. The amounts of L-histidine or imidazole ranged from about 2mM to about 100mM, preferably lOmM. [see column 3, lines 16-24].

It would have been obvious to one of ordinary skill in the art to modify the methods taught by Richardson et al. in order to add a buffer comprising L-histidine to the composition. One would have been motivated to do so, given the suggestion by Richardson et al. that the norovirus VLP compositions can contain a buffer, salt, adjuvant and is to be used in vivo and therefore would require a neutral pH (about 7.0). There would have been a reasonable expectation of success, given the knowledge that buffer containing L-Histidine can be used with viruses, as taught by Oleske et al., and also given the knowledge that imidazole containing buffer can be used with a vlp that is combined with an aluminum adjuvant, as taught by Volkin et al. Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
As stated above, the teachings of Richardson et al. and MMWR render obvious the claimed invention and therefore, the teachings of Oleske et al. and Yolkin et al. need only the render obvious the use of L-histidine with the method arrived at by the teachings of Richardson et al. and MMWR.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


/BENJAMIN P BLUMEL/
Primary Examiner, Art Unit 1648